                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

UNITED STATES OF AMERICA

v.                                     CRIMINAL NO. 2:18-00222

TODD STEPHENS


                     MEMORANDUM OPINION AND ORDER

        Pending before the court is the motion of defendant Todd

Stephens to sever his trial from that of his codefendant Bree

Eberbaugh.    (ECF No. 39).   Eberbaugh pled guilty on March 1,

2019.    Accordingly, the motion to sever is DENIED as moot.

        Also pending is Stephens’s motion reserving the right to

file further motions.    (ECF No. 40).      That motion is DENIED

without prejudice.    Should defendant find it necessary to file

further motions, he should seek leave of the court to do so at

that time, explaining why he was unable to do so within the

deadlines set by the court.

        The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

        IT IS SO ORDERED this 22nd day of March, 2019.

                                 ENTER:



                                 David A. Faber
                                 Senior United States District Judge
